Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities: the claim cannot end with a semicolon.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 5-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over LUO et al. (CN210431021U, hereinafter LUO) in view of MING et al. (CN207896708U, hereinafter MING) and in further view of YANG et al. (US 11,228,199 B2, hereinafter YANG).
               
    PNG
    media_image1.png
    676
    696
    media_image1.png
    Greyscale

As per claims 1 and 18, LUO discloses dual electronic device wireless charger, comprising:
a base provided with a socket configured to receive an inner charging module (See Fig.1, Item#11, discloses a first charging module comprising a groove [Fig.2, Item#111 ] representing a socket);
an outer charging element of the base provided concentric around the socket (See Fig.1, Item#11, discloses a first charging module comprising a larger coil [13] with a larger circumference than that of the coil [13] of the second charging module [12]);
the inner charging module movable from a compact mode seated within the socket to an expanded mode displaced apart from the base (See page 3, discloses “the first charging module 11 is provided with a first power interface 112, the first power supply interface 112 is connected with the external power supply, so that the first charging module 11 electrified, at this time. the mobile phone or flat computer placed on the first charging module 11, which can make the first charging module 11 to mobile phone or flat computer for wireless charging, the second charging module 12 provided with a second power interface 124, second power interface 124 is connected with the external power supply, so that the second charging module 12 electrified, at this time, the smart watch is placed on the second charging module 12, the second charging module 12 to the smart watch for wireless charging. That is, the first charging module 11 can fit and/or independently to charge the electronic product and the second charging module 12” the examiner explains that the previously cited portion clearly states that both chargers when separated can be used to charge two separate devices such as a smart watch and a mobile phone). However LUO does not disclose the inner charging module coupled to the base by a cable; and whereby in the compact mode the dual electronic device wireless charger may wirelessly charge an electronic device via the inner charging module or the outer charging element and in the expanded mode both the inner charging module and the outer charging element may wirelessly charge separate electronic devices, simultaneously.
MING discloses wireless charging device comprising a base and a detachable inner charging module; the inner charging module coupled to the base by a cable (See Fig.3, discloses a charging module 10 fitted in a socket 210, the charging module is connected to the base 20 by a cable 30). 
LUO and MING are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by LUO with that of MING by connecting the inner charging module to the charging base using a cable for the benefit of allowing the inner charging module to receive power from the same external source via the charging base without the need for a second connection to an external power source to power the inner charging module. However LUO and MING do not disclose in the compact mode the dual electronic device wireless charger may wirelessly charge an electronic device via the inner charging module or the outer charging element and in the expanded mode both the inner charging module and the outer charging element may wirelessly charge separate electronic devices, simultaneously.
YANG discloses a wireless charger comprising dual wireless charging coils, the coils can either be in a compact mode where they overlap or an expanded mode where they do no overlap (See Figs.1 and 3, Items 1 and 2), whereby in the compact mode the dual electronic device wireless charger may wirelessly charge an electronic device via the inner charging module or the outer charging element and in the expanded mode both the inner charging module and the outer charging element may wirelessly charge separate electronic devices, simultaneously (See Claim 1 discloses that when the second coil is in second position where the coils are in the compact mode (overlap), one of the coils may be activated to charge an electronic device, and when the second coil is the first position where the coils do not overlap, both coils are activated to charge a plurality of devices).
LUO, MING and YANG are analogous art since they all deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by LUO and MING with that of YANG by activating one of the coils when the coils are in the compact position and activating both coils when in the expanded position for the benefit of preserving power by only activating a single coil when one device is placed on the charger in the compact position.

As per claim 5, LUO, MING and YANG disclose the dual electronic device wireless charger of claim 1 as discussed above, wherein the cable is seated within an inner portion of a groove extending from a connection point of the base to the socket, while the inner charging module is seated in the socket (See MING, Fig.3, discloses the cable is seated in the inner portion of the groove and the socket is fitted above the cable in the same groove).

As per claims 6-7, LUO, MING and YANG disclose the dual electronic device wireless charger of claim 5 as discussed above, however they do not disclose further including a cover positioned above the outer charging element, a slit provided in the cover over the inner portion of the groove. However adding a slit for the cable to be fitted in is a simple design choice and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by LUO, MING and YANG such that the cable connecting the inner charging module to the base is fitted through a slit for the benefit of protecting the cable against damage caused by bending the cable due to compression.

As per claim 8, LUO, MING and YANG disclose the dual electronic device wireless charger of claim 1 as discussed above, further including electrical circuitry within the base; the electrical circuitry including a power input connection electrically coupled to a microcontroller unit (See LUO, Fig,1, Item#112, discloses an input to which external power is connected), a flash integrated circuit electrically coupled to the microcontroller unit, the inner charging module electrically coupled to the micro controller unit via the cable and the outer charging element electrically coupled to the microcontroller unit (See YANG, Fig.5, discloses the adapter 107 is connected to voltage stabilizing circuit 108 and rectifier 109, control device 102 controls charging by executing instructions stored in a memory of the processor).

As per claim 9, LUO, MING and YANG disclose the dual electronic device wireless charger of claim 8 as discussed above, further including a proximity sensor configured to detect a presence of the inner charging module within the socket; the proximity sensor electrically coupled to the microcontroller unit (See YANG, Fig.5, Item#101 and Col.5, lines 35-58, disclose a position sensor to detect the position of the second coil to determine if the charger is in the compact mode or the expanded mode and control the coils based on the detection result).

As per claims 10-11, LUO, MING and YANG disclose the dual electronic device wireless charger of claim 9 as discussed above, however they do not explicitly disclose wherein the proximity sensor is a spring switch or Hall effect sensor. YANG discloses using a position sensor and stated that the sensor can be a piezoelectric or any other type of sensor and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try different types of proximity sensors including a spring switch or a hall effect sensor for the benefit of reducing cost while enhancing position detection accuracy.

As per claim 12, LUO, MING and YANG disclose the dual electronic device wireless charger of claim 9 as discussed above, wherein the flash integrated circuit includes logic rules which disable the outer charging element if the inner charging module is charging an electronic device while the dual electronic device is in the compact mode (See YANG, Claim 1 discloses that when the second coil is in second position where the coils are in the compact mode (overlap), one of the coils may be activated to charge an electronic device, and when the second coil is the first position where the coils do not overlap, both coils are activated to charge a plurality of devices).

As per claim 13, LUO, MING and YANG disclose the dual electronic device wireless charger of claim 1 as discussed above, wherein the electrical coupling of the proximity sensor with the microcontroller is via a general input-output port of the microcontroller (See YANG, Fig.5, Items#101 and 102, disclose the position detection device connected to the control device, the port to which the sensor is connected is a matter of user preference).

As per claim 14, LUO, MING and YANG disclose the dual electronic device wireless charger of claim 1 as discussed above, wherein the socket is a through hole configured for insertion of the inner charging module from a backside of the base. LUO discloses a socket 11 for receiving the inner charging module, even though LUO, MING and YANG do not disclose the socket is a through hole configured for insertion of the inner charging module from a backside of the base. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by LUO, MING and YANG such that the socket is a through hole for the benefit of allowing the user to easily pop the inner charging module in and out by pushing the inner charging module from the front or the back side.

As per claims 15-16. LUO, MING and YANG disclose the dual electronic device wireless charger of claim 14, wherein the inner charging module is provided with a flange dimensioned to key with the socket (See LUO, Fig.2, Item#1111 discloses a notch for receiving the inner charging module, LUO Page 2, lines 12-13 and Page 3 line 6 from the bottom also disclose a magnetic retention member to connect the inner charging module to the base).

As per claim 17, LUO, MING and YANG disclose the dual electronic device wireless charger of claim 16 as discussed above, wherein the releasable retention is at least one magnet (LUO Page 2, lines 12-13 and Page 3 line 6 from the bottom also disclose a magnetic retention member to connect the inner charging module to the base).

As per claim 19, LUO, MING and YANG disclose the method of claim 14 as discussed above, further including the steps of:
while in the compact mode, disabling the outer charging element if the inner charging module is charging an electronic device (See YANG, Claim 1 discloses that when the second coil is in second position where the coils are in the compact mode (overlap), one of the coils may be activated to charge an electronic device, and when the second coil is the first position where the coils do not overlap, both coils are activated to charge a plurality of devices).
Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over LUO in view of MING and in further view of YANG and in further view of JIN (US 2018/0219400 A1, hereinafter JIN).
As per claim 2, LUO, As modified by MING and YANG disclose the dual electronic device wireless charger of claim 1 as discussed above, however LUO, MING and YANG do not disclose wherein the inner charging module and the outer charging element utilize different wireless charging protocols.
JIN discloses a wireless charger comprising dual coils wherein the charge transmitting coils utilize different wireless charging protocols (See Pars.13 and 18, disclose 2 coils; a first coil comprising QI standard and a second coil comprising PMA standard).
LUO, MING, YANG and JIN are analogous art since they all deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by LUO, MING and YANG with that of JIN by using coils having different charging protocols for the benefit of allowing the charger to charge devices using different charging protocols.
As per claim 3, LUO, MING, YANG and JIN disclose the dual electronic device wireless charger of claim 2, wherein a wireless charge protocol of the inner charging module is a watch charging protocol (See Luo discloses the inner charger is for charging a smart watch), however they do not disclose wherein the inner charging module protocol is an Apple Watch charging protocol. However it would have been an obvious design choice to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by LUO, MING, YANG and JIN such that the inner charging module protocol is for an apple watch for the benefit of allowing the inner charging module to charge an apple watch. 

As per claim 4, disclose LUO, MING, YANG and JIN disclose the dual electronic device wireless charger of claim 2, wherein a wireless charge protocol of the outer charging element is Qi (See JIN, Par.13, discloses one of the coils uses QI standard).

Response to Arguments
Applicant’s arguments, see remarks, filed 04/06/2022, with respect to the rejection(s) of claim(s) 1-19 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of LUO, MING and YANG. Please see new above grounds of rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/            Examiner, Art Unit 2859  

/EDWARD TSO/            Primary Examiner, Art Unit 2859